FILED
                             NOT FOR PUBLICATION                            FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TAN GIOK TJAN,                                    No. 11-70058

               Petitioner,                        Agency No. A095-634-706

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Tan Giok Tjan, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960, 964 (9th

Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Tjan’s motion to reopen that

he filed based on Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010), where

Tjan did not present any evidence of individualized risk of persecution. See Halim

v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); 8 C.F.R. § 1003.2(c)(1) (providing

that a motion to reopen “shall state the new facts that will be proven at a hearing to

be held if the motion is granted and shall be supported by affidavits or other

evidentiary material”). We reject Tjan’s arguments regarding the agency’s prior

analysis of his disfavored group claims in light of our decision in Tjan v. Holder,

No. 07-73532, 2010 WL 675191 (9th Cir. Feb. 23, 2010). Accordingly, we deny

the petition for review.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-70058